PCIJ_B_16_GrecoTurkishAgreement_LNC_NA_1928-08-28_ANX_01_NA_NA_FR.txt. 28 AVIS N° 16, — ACCORD GRÉCO-TURC (1926)

ANNEXE A L’AVIS N° 16

 

I. — PIÈCES TRANSMISES PAR LE SECRETARIAT DE LA SOCIÉTÉ DES NATIONS:

Lettre du président de la Commission mixte au Secrétaire général de
la Société des Nations (4 février 1928).

Extraits des procès-verbaux de la Commission mixte :
I. — 116me séance plénière (19 mars 1927).

Annexes :

Lettre du président de la délégation turque au président de
la Commission mixte (17 février 1927).

2. — Lettre du président de la délégation hellénique au président
de la Commission mixte (17 février 1927).

3. — Accord gréco-turc du ier décembre 1926.

4. — Liste d'immeubles appartenant à des ressortissants hellénes
établis à Smyrne, Mersine et Pendik.

3. — Estimation des biens.

6. — Protocole final (rer décembre 1926).

7. — Déclaration (ref décembre 1926).

8. — Extrait de la lettre échangée entre LL. EE. M. Argyropoulos
et Saradjoglou Chukri Bey (rer décembre 1926).

9. — Protocole n° I (21 juin 1925).

10. — » » ID (> » »).

Iz. — Résolution à prendre au sujet des établis par la Commission
mixte (21 juin 1925). ;

12. — Résolution à prendre par la Commission mixte au sujet de
l’article 16 de la Convention d'échange des populations
grecques et turques (21 juin 1925).

13. — Procès-verbal de signature (21 juin 1925).

14. — Accord relatif aux biens des Turcs en Grèce et des Hellènes
en Turquie (21 juin 1925).

15. — Lettre du président de la délégation turque au président de

la Commission mixte (17 mars 1927).

15 bis. —- Lettre du président de la délégation hellénique au prési-

dent de la Commission mixte (17 mars 1927).

16. -— Résolution prise par l'Assemblée plénière le 19 mars 1927.
17. — Règles concernant le travail des équipes d'évaluation.
18. — Règlement financier pour les équipes d'évaluation.
II. — 137me séance plénière (15 septembre 1927).
III. — rgome » » (ree et 3 décembre 1927).
IV. — rq1me » » (12 décembre 1927).
V. — 142me » » (20 » » }
VI. — 143me » » (22 » » )
VII. — 1ggme » » (26 janvier 1928).
VIII. — some » » (rer février » }.

Note du Secrétaire général de la Société des Nations, exposant l’action

du Conseil en la matière (5 juin 1928).
29 AVIS N° 16. — ACCORD GRÉCO-TURC (1926)

Extraits du Journal officiel de la Société des Nations (avril 1928).
Note du Secrétaire général de la Société des Nations (15 mai 1928).

Lettre du ministre de Turquie à Berne au Secrétaire général de la
Société des Nations (5 mai 1928).

Rapport de M. Adatci au Conseil de la Société des Nations (10? juin 1928).
Lettre du Secrétaire général de la Société des Nations au Greffier
(8 juin 1928).

Extrait du procès-verbal de -la deuxième séance (publique) de la
cinquantième Session du Conseil (5 juin 1928).

II. — PIÈCES TRANSMISES PAR LE GOUVERNEMENT TURC :

Lettre de garantie du président de la Commission financière inter-
nationale en Grèce au ministre de Turquie à Athènes (16 février 1927).

Extrait du procès-verbal de la rgome séance plénière de la Commis-
sion mixte, tenue à Constantinople les 1er et 3 décembre 1927.
